\COQ\)O\U\AWN'-‘

NNNNNNNNN_o»-¢_o_oo_v-¢o__¢-Io-¢
OQ\lO\Ll\-l>L»~|N'-‘O\QO¢\IO\U\J>L»JN'-‘O

 

 

 

 

 

/
2 FlLED RECE|VED
_ ENTERED _ SERVED ON
COUNSE `JPARTIES OF RECORD

MAR 22 2019

 

 

 

 

CLERK US DlSTRlCT COURT
DlSTRlCT OF hiEVADA

 

DEPU‘W

 

 

 

UN|TED STATES DlSTRlC b'uURT
DlSTRlCT 0F NEVADA

JOSEPH ALLRED, 3:18-cv-OO422-CBC
Plaintiff,

V- ORDER
DARK HORSE TRANSPORT, LLC, et. al.,

Defendants.

 

 

Before the court are several motions filed by both parties in this case. Specihcally,
Defendants Dark Horse Transport, LLC1 (“DHT"), Angel Hels|ey, and Jeremy Yingling
(col|ectively “Defendants") filed a motion to dismiss, (ECF No. 16), and a motion to
compel discovery. (ECF No. 26). Plaintiff Joseph A||red (“Allred") responded to
Defendants' motion to dismiss, (ECF No. 19), and Defendants replied. (ECF No. 20).
However, A||red has not filed any response or opposition to the motion to compel

ln addition, before the court is A||red's motion to amend the complaint (ECF 27).
Defendants filed a response to this motion, (ECF No. 30), however, A||red did not file a

reply brief.

 

‘ This defendant is named as Dark Horse Transport, LLC in the caption and named
as Dark Horse Transportation, LLC in the body of the complaint. A declaration of service
was returned as to Dark Horse Transport, LLC (ECF No. 8). The court will assume this
defendant is one in the same and any references to Transportation are typographical
errors.

 

 

\OOO\)O\U!J>L»JN'-‘

NNNNNNNNN'-‘l-‘o-¢_¢¢-oo_‘o_¢o-¢o-‘o_
OQ\]Q\LI|¢PL»)N'_‘O\C®\)G\L/l-PWN'_‘O

 

 

Having considered all of the above, the court finds as follows: (1) Defendants’
motion to dismiss is granted; (2) A||red's motion to amend is denied with prejudice; and,
(3) Defendants’ motion to compel is denied as moot.

l. FACTUAL BACKGROUND AND PROCEDURAL HlSTORY

A. Factua| Background2

Sometime in February 2017, A||red accepted a position from Defendant Jeremy
Yingling to work as a “hot shot" truck driver for DHT. (ECF No. 1 at 11 12»). Yingling told
A||red that in order to work for DHT as a driver, he would be required to purchase
insurance (ld. at 11 15). The yearly premium for the insurance would cost $21,960 and
A||red was required to pay an upfront amount of $4,500.00. (ld.) A||red paid the upfront
cost for the insurance. ln addition, at some point, Yingling convinced A||red to purchase
a trailer owned by Yingling for $9,000.00. (ld. at 11 14).

Yingling also agreed to hire Frederick “Rick" Williams as a tandem driving partner
for A||red after A||red agreed to take out an $18,000.00 loan from Williams’s sister to
cover Williams’s start-costs. (ld. at 11 17). Thereafter, on September 29, 2017, Yingling
loaned one of his trucks to A||red to use with his recently purchased trai|er. (ld. at 11 19).
Shortly thereafter, A||red and Williams left on their first “tandem” run for DHT on October
2, 2017,

On October 13, 2017, while on the run for DHT, Williams and A||red were staying
in Ogden, Utah. (ld. at 11 21). At some point, Williams drove the truck and trailer to their
motel while A||red had dinner at a local pub and grill. (ld.). Later that night A||red took a
taxi back to the motel and noticed a wrecked 2018 Chevrolet Duramax in the parking lot.
(ld. at 11 22). When A||red awoke the next morning, Williams, the truck, and trailer were

missing. (ld.)

 

2 The facts as stated herein are taken from Plaintiff's Complaint, (ECF No. 1), and
are accepted as true for purposes of deciding the motions herein.

 

 

\C°Q\lO\Lh-PL»JN'-‘

NNNNNNNNNo-o-Io-ov_oc_‘o-¢o-o_o-‘o-‘
m\lo\!/\¢PWN'_‘C\Q®\]O\U\-§WN’_‘O

 

 

 

 

A||red called Williams. (ld.) Williams answered and stated they needed to leave
Ogden immediately and he refused to come back to the motel. (ld.) U|timately, Williams
admitted that he a hit the damaged Chevy Duramax in the motel parking lot and he failed
to report the accident. (ld. at 11 23). Thus, he wanted to leave Ogden before he was
discovered (ld.)

A||red decided it was best he and Williams part ways. (/d. at 11 24). A||red
purchased Williams a bus ticket to return to home while A||red continued with the run to
Salt Lake City in order to pick up two loads. (/d.). Thereafter, A||red was contacted by
Yingling. (ld. at 11 25). Yingling told him to meet his former brother-in-law in Sparks,
Nevada when he came back from Utah. (ld.) Yingling stated he was concerned about his
truck and he wanted his former brother-in-law to take the truck and trailer to finish the
delivery of the load to Sacramento. (ld.) Yingling indicated he would return A||red's
trailer to him after the delivery was made. (ld.)

A||red contacted Yingling on Monday, October 16, 2017 in order to pick up his
trailer. (ld. at 11 26). Yingling and A||red agreed to meet at the Walmar: parking lot in
Gardnerville. (ld. at 11 29). When A||red arrived, the trailer was not there. Yingling told
A||red the trailer could not be moved because “they" had chalked the tires and Yingling
was “served with an injunction" related to the hit and run accident in Ogden, Utah. (ld. at
11 30), Yingling explained that no one could move the trailer or use it until the injunction
was lifted otherwise they would be subject to "nnes and or jail time." (ld.) Yingling told
A||red that a payment of $10,000.00 would have to be made to “lift the injunction." (ld. at
11 32). Yingling also claimed that payment would have to be made directly to Yingling
because he was served with the injunction (ld. at 11 33).

ln the meantime, Yingling notified A||red that Williams' sister, Elizabeth Williams-
Gonzalez, began demanding immediate payment on the loan she had provided to A||red.
(ld. at 11 35). Yingling stated Williams-Gonzalez's attorney was threatening litigation if

repayment was not made. (ld.) Yingling claimed A||red would need to pay him

 

 

©OQ\IO\Lh-PWN»-‘

NNNNNNNNNl-‘r_¢o-I\-¢~o_o_¢o_o_»_
m\lo\{/\-'>WN'_‘O\CW\]O\V\¢PL»JN'_‘Q

 

 

$10,000.00 to lift the injunction and an additional $10,000.00 to pay toward the loan to
Williams-Gonzalez. (ld. at 11 36).

Thereafter, A||red secured a $25,000.00 loan from “an independent investor” in
order to pay off the injunction and the loan amount. (ld. at 11 37). A||red paid the
$10,000.00 to Yingling, who provided him with title to the trailer. (ld. at 1111 37-38). At this
time, Allred learned that Yingling had used the trailer on a few occasions - even though
he previously stated it could not be moved until the injunction was lifted. (ld. at 1111 38-
39). A||red asked for receipt for the payment on the injunction, however, Yingling told him
the case was over and the injunction was "levied" by Williams-Gonzalez's attorney. (ld.
at 11 40).

|n spite of all of this, A||red went back to work for DHT at some point after paying
the injunction. (ld. at 11 46). When he returned, he was informed that he would now be
paid a substandard contract rate until he had driven for DHT without any additional
incidents. (ld.) A||red believed he was being punished and “extorted" by Yingling for
Williams’s accident. (ld.)

ln one of his runs after returning to DHT, A||red took a hot shot run to Colorado.
(ld. at 11 41). On his way there, his truck broke down. (ld.) He called the DHT front office
to tell them of the situation and that he needed roadside assistance He was told the
insurance he had paid for did not cover roadside assistance (ld.) As a re:sult, A||red was
stranded on the side of the road for three days. (ld.)

At some point, A||red requested DHT wire him the wages he was owned so he
could repair his truck and return to work. (ld.) Yingling assured A||red Dl-lT would factor
his last runs and send him a “few thousand dollars" to repair his truck. l(ld.) Ultimate|y,
another trucking company in Colorado loaned A||red a truck in order to cleliver his load.

(ld. at 11 42). After advising Yingling of the situation, Yingling stated that DHT officer

 

\$OQ\lO'\U\-l>b->N-‘

NNNNNNNNN»-‘i-‘o_»-»_._-_.._._.._.
OQ\IC\'J\J>L¢JN'-‘O\COQNQ\U\AL~\N'-‘O

 

 

manager, “Angel Che|sey,"3 would “factor" this run into the previous runs so that A||red
would have more wages for the repairs. (ld. at 1111 42-43).

After delivering the load in Colorado, A||red called and texted Yingling several
times to ask about receiving payment of his wages. (ld. at 11 43). “Halsey" answered the
calls and told A||red her hands were tied and Yingling had told her not to send A||red the
wages. (ld.) “Halsey" apologized several times and claimed she had no idea why
Yingling was not taking A||red's calls or responding to him. (ld. at 11 44). “l-|alsey” claimed
she was instructed to tell A||red that when the factoring company paid for his runs, DHT
would forward him the outstanding wages. (ld. at 11 45). A||red contacted the factoring
company and learned that the company had paid DHT for his runs the previous week.
(ld.)

A||red became suspicious of Yingling and contacted Williams. (ld. at 11 48).
Williams told him that he had been working for Yingling in the weeks following the
accident and there was no injunction on the trailer. (ld.) Williams also claimed that
Yingling had negotiated the issue with the trailer down to $4,800.00. (.'d.) Thereafter,
A||red sent a demand letter to Yingling for a copy of the receipt for the injunction and
copies of all legal paperwork related to the alleged injunction. (ld. at 11 4!9). Yingling did
not respond. Ultimate|y, on March 2, 2018, A||red received a letter from DHT stating that
A||red had been removed from DHT's commercial insurance policy and advising A||red
owed an outstanding balance to the insurance company of approximately $2.396.00,

which would be deducted from his remaining wages. (ld. at 11 50.)

 

3 ln the caption of the complaint, P|aintiff names an individual by the name of
“Angel He|s|ey" as a defendant (ECF No. 1 at 1.) However, there are no references to
this individual in the factual background of the complaint, Rather, there is a reference to
an “Angel Che|sey" and to a person named “Halsey." (See id. at 1111 42, 44-45). The court
will assume for purposes of this motion that these references are intended to be in
reference to the defendant named “Angel He|s|ey" and the various names used are
typographical errors.

 

©O¢\lo\U\AL»N-‘

NNNNNNNNNo-o-¢i-¢»-_o-¢~_¢_-»_-_
QQ\lO\Lh-BWN_‘O©°°\IC\U\&WN~O

 

 

B. Procedural Histog
On August 30, 2018, A||red filed his complaint in this action against Defendants

DHT, Helsey and Yingling, (ECF No. 1). The Hrst cause of action alleges a civil claim
under the Racketeer lnfluenced and Corrupt Organization Act (“RlCC-") pursuant to
federal law. (ld. at 1111 51-55). ln this cause of action, A||red claims Defendants are liable
under the RlCO Act based on their alleged violations of three predicate ofl'enses: (1) wire
fraud pursuant to 18 U.S.C. § 1343; (2) money laundering pursuant to 18 U.S.C. § 1957;
and, (3) sale or receipt of stolen goods pursuant to 18 U.S.C. § 2315. (ld. at 11 53).‘
A||red also has asserted seven state law claims consisting of a state RlCO violation,
breach of contract, breach of the implied covenant of good faith and fair dealing for
contractual and tortious breaches, conversion, fraudulent or “international"
misrepresentation, and intentional infliction of emotional distress. (ld. at p. 1; 1111 56-88).
The complaint asserts this court has jurisdiction over this case based on federal question
jurisdiction due to the civil RlCO claim as well as diversity jurisdiction. (ld. at 1111 1-5).
1. Defendants’ Motion to Dismiss

Defendants filed a motion to dismiss the complaint on October 2.2, 2018. (ECF
No. 16). Defendants argue the complaint fails to state of claim under both the federal
and state RlCO acts because it fails to assert any continuity of criminal acts as well as
any relationship to those acts. (ld. at 4-5). Moreover, there is no alleged criminal activity
that can be discerned from the complaint, (ld. at p. 5). As such, Defendants argue the
federal RlCO claim should be dismissed and the court should reject supplemental
jurisdiction over the remaining state law claims. ln the alternative at a minimum,
Defendants argue the fraudulent mispresentation claim should also be dismissed due a

failure to properly plead this cause of action with particularity. (ld. at p. 5). Finally,

 

4 lt should be noted that in the fact section of the complaint, A||red states that he
was “extorted" by Defendants, however, he does not reference or plead extortion as one
of the predicate offenses for this cause of action. (Compare, ECF No. 1 at 11 46, with
ECF No. 1 at 11 53).

 

\ooo\io\u\.i>wi~.)._.

NNNNNNNNN\_'-‘_»__i_u____
m\lo\Lh-th'_O\o®\lO\l/\&WN'_‘O

 

 

 

 

 

 

Defendants also argue Defendant Helsley should be dismissed from this case as there
are no acts alleged in the complaint against her. (ld. at pp. 5-6)

A||red opposed the motion, (ECF No. 19). A||red asserts that the RlCO claim is
adequately pled in the complaint ln spite of not alleging a claim for extortion in the
complaint, A||red argues that the complaint properly “alleges a pattern of 5 predicate acts
of extortion." (ld. at p. 4-7). A||red then argues each of the state law claims are properly
pled in the complaint (ld. at 8-13).

ln reply, Defendants reiterate Allred’s complaint fails to properly state of claim for
a civil RlCO violation and points out none of alleged “predicate offenses” of extortion
claimed in A||red's opposition actually constitute acts of extortion. (ECF f\|o. 20 at pp. 2-
3). ln addition, Defendants reiterate the fraud claim is insufficiently pled and Allred’s
opposition failed to address whether Defendant Helsley should be dismissed from the
action. (ld. at p. 3).

2. Allred’s Motion to Amend

After the briefing on the motion to dismiss was completed, A||red filed a motion to
amend the complaint (ECF No. 27). The proposed amended complaint appears to be
virtually identical to the original complaint - with one exception. A||red proposes to
replace two “Doe defendants" by specifically naming Williams and Williams-Gonzalez as
defendants in the caption and to list their places of residence in the body of the
complaint (ld. at pp. 2-3; see also ECF 27-1 at 1111 11-12). A|| other factual statements,
claims, and requested relief remain the same A||red asserts the amendment should be
granted because the involvement of Williams and Williams-Gonzalez was not “fully
known” when the original complaint was filed. (ld. at p. 3). ln fact, A||red goes so far as to
claim that the identities of Williams and Williams-Gonzalez were “unknown at the time of
the filing" the complaint (ld.)

Defendants oppose the motion because the amended complaint does not correct

or address any of the pleading failures pointed out by the motion to dismiss the original

 

 

\DO°\|O\U\AWN»-

NNNNNNNNN-‘-"-‘i-‘i-‘»-‘i-¢'-»-»-¢
OQ\IO\LAJ>WN'-‘O\D°Q\IO\U\J>L»JN'-*O

 

 

complaint (ECF No. 30), Therefore, the amendment should be deniec because it is
futile (ld.) A||red failed to file any reply brief in support of the motion to amend.
3. Defendant’s Motion to Compel Discovery

Finally, Defendants filed a motion to compel discovery due to Allred’s failure to
provide document production, which were initially due in November, 2018. (ECF No. 26).
During a meet and confer held in January, Allred’s counsel indicated that the failure to
produce the requested documents was due to a lack of cooperation of A|lred. (ld. at p.
3). Defendants request an order compelling A||red to produce the documents previously
requested in discovery. A||red failed to file an opposition.
ll. DlSCUSSlON

A. Nlotion to Dismiss

ln considering a motion to dismiss for failure to state a claim under Federal Rule
of Civil Procedure 12(b)(6), the court must accept as true all material allegations in the
complaint as well as all reasonable inferences that may be drawn from such allegations,
LSO, Ltd. v. Stroh, 205 F.3d 1146, 1150 (9th Cir. 2000). The allegations of the
complaint also must be construed in the light most favorable to the nonmoving party.
Shwarz v. United States, 234 F.3d 428, 435 (9th Cir. 2000). The purpose of a motion to
dismiss under Rule 12(b)(6) is to test the legal sufficiency of the complaint, Navarro v.
Block, 250 F.3d 729, 732 (9th Cir. 2001). The court can grant the motion only if it is
certain that the plaintiff will not be entitled to relief under any set of facts that could be
proven under the allegations of the complaint Cahill v. Liberty Mut. lns:. Co., 80 F.3d
336, 338 (9th Cir. 1996). While the standard under Rule 12(b)(6) does not require
detailed factual allegations, a plaintiff must provide more than mere labels and
conclusions Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007>. A formulaic
recitation of the elements of a cause of action is insufficient Id.

Additionally, a reviewing court should “begin by identifying pleadings [a|legations]
that, because they are no more than mere conclusions, are not entitled to the

assumption of truth." Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). “While legal

 

\QCQ\)O\U\-§WN'-‘

NNNNNNNNNi-¢i-Io-Io_o_i-¢i_o_i_i_
®\lo\(Jl-BWN'_‘O©®\)C\(J\-§UN'_‘O

 

 

conclusions can provide the framework of a complaint, they must be supported with
factual allegations." ld. “When there are well-pleaded factual allegations, a court should
assume their veracity and then determine whether they plausibly give rise to an
entitlement to relief.” ld. “Detennining whether a complaint states a plausible claim for
relief . . . [is] a context-specific task that requires the reviewing court to draw on its
judicial experience and common sense." ld.~"
1. Federal Civil RlCO Claim

To state a civil RlCO claim under 18 U.S.C. § 1962(c), P|aintiff must allege (1)
conduct (2) of an enterprise (3) through a pattern (4) of racketeering activity (known as
“predicate acts") (5) causing injury to the plaintist business or property. Ove v. Gwinn,
264 F.3d 817, 825 (9th Cir. 2001) (citations omitted). The Court finds that P|aintiff has
failed to adequately plead a civil RlCO claim as he has failed to properly establish either
an enterprise or a pattern of racketeering activities.

a. Enterprise

To plead the existence of an enterprise under civil RlCO, a plaintiff must plead
that the enterprise has: “(A) a common purpose, (B) a structure or organization, and (C)
longevity necessary to accomplish the purpose." See Eclectic Props. E., LLC v. Marcus
& Millichap Co., 751 F.3d 990, 997 (9th Cir. 2014) (citing Boyle v. United States, 556
U.S. 938, 946 (2009). At a minimum, A||red must allege DHT, Yingling, and Helsey
“associated together for a common purpose of engaging in a course of conduct [and
allege] evidence of an ongoing organization, formal or informal, and evidence that the

various associates function as a continuing unit.” Doan v. Singh, 617 F. App'x 684. 686

 

5 Defendants have attached several documents to the motion to dismiss that are
not part of the complaint The court has not considered these documents in deciding this
motion, However, in deciding this motion, the court relies entirely upon the complaint and
has not considered the additional documents. Therefore, the standard for a motion to
dismiss is the applicable legal standard. See United States v. Ritchie, 342 F.3d 903,
907-908 (9th Cir.2003) (generally a court may not consider material beyond the
pleadings on a 12(b)(6) motion without converting the motion to dismiss to a motion for
summary judgment however, a court may consider materials including documents
attached to the complaint, documents incorporated by reference in the complaint, and
matters of judicial notice, without converting the motion).

9

 

\OQ¢\IQ\'J\J>L»~)N»-‘

NNNNNNNNNo-o_i-¢i-oi_o_oi_oi-»o-¢o-¢
O¢\lC\U\-th~O\QGQ\lO\U\-BWN'-‘O

 

 

(9th Cir. 2015) (internal citations omitted). The complaint fails to provide any of this, ln
fact, there are no facts or allegations that how any of the alleged Defendants were
connected except that DHT was Yingling’s business and Helsey appears to have been
employee of that complaint Rather, A||red simply alleges a series of disconnected
incidents, that generally only involve Yingling, with no indication of how the Defendants
have any type of unihed agenda. Comm. to Protect Our Agn'c. Water v. Occidental Oil &
Gas Corp., 235 F. Supp. 3d 1132, 1175 (E.D. Cal. 2017); see also Doan, 617 F. App'x at
686 (finding no RlCO enterprise where complaint did not state clearly what “each
individual did, when they did it, or how they functioned together as a continuing unit").
b. Pattern

A ‘pattern of racketeering activity’ consists of at least two acts of racketeering
activity,” which is any one of the acts listed in 18 U.S.C. § 1961(1), within a 10-month
period. Cal. Architectural Bldg. Prods., lnc. v. Franciscan Ceramics, lnc., 818 F.2d 1466,
1469 (9th Cir. 1987) (quoting 18 U.S.C. § 1961(5)). To constitute a pat.tern, a plaintiff
must show “that the racketeering practices are related, and that they amount to or pose
a threat of continued criminal activity,” and are not merely “sporadic activity,” H.J., lnc. v.
Nw. Bel/ Tel. Co., 492 U.S. 229, 239 (1989). “Racketeering predicates are related if they
‘have the same or similar purposes, results, participants, victims, or methods of
commission, or otherwise are interrelated by distinguishing characteristics and are not
isolated events." United States v. Freeman, 6 F.3d 586, 596 (9th Cir. 1993) (quoting
H.J., lnc., 492 U.S. at 240). “Predicate acts extending over a few weeks or months and
threatening no future criminal conduct do not satisfy [the ‘pattern’] requirement." H.J.
lnc., 492 U.S. at 242.

Here, A||red has failed to plead a patter of racketeering activity because he has
not properly pled any predicate offenses inthis case ln the complaint, A||red identifies
three predicate offenses that he claims were committed by Defendants: (1) wire fraud;

(2) money laundering; and, (3) possession and/or receipt of stolen gc»ods. However,

10

 

\OOQ\|G’\'J\AWN'-‘

NNNNNNNNN'-"-‘i-»-¢\-‘-¢i-»»-¢i-¢»_¢
OQ\lO'\Lh¢l>bJN'_O\COQ\|G\Lh-l>wN°-‘C>

 

 

 

 

there are no facts in the complaint that establish any of these predicate offenses were
committed by any of the named defendants

“The elements of wire fraud are: (1) the existence of a scheme to clefraud; (2) the
use of wire, radio, or television to further the scheme; and (3) a specific intent to
defraud.” United States v. Ji'nian, 725 F.3d 954, 960 (9th Cir. 2013) (cii:ation omitted);
see also 18 U.S.C. § 1343 (wire fraud statute). When wire fraud is pled as a predicate
offense under the RlCO Act, it must be pled with particularity under Federal Rule of Civil
Procedure 9(b) like all other claims that sound in fraud. See Odom v. Microsoft Corp.,
486 F.3d 541, 552-554 (9th Cir. 2007) (applying Rule 9(b) pleading requirements to wire
fraud allegations underlying RlCO).

There are no facts contained in the complaint that establish wire fraud in this case
by a general pleading standard, much less with the particularity standard required by
Rule 9(b). The complaint only makes loose allegations that A||red may have received a
couple texts messages from Yingling and identifies a handful of calls between Allred,
Yingling and/or Helsley that occurred over the course of several months. However, the
complaint fails to allege: (1) most of the dates of when any of these alleged texts or calls
allegedly took place; (2) what misrepresentations if any, were made by any defendant
during these communications; (3) any intent to defraud through these communications;
(4) the communications traveled in interstate commerce or any other necessary facts to
properly plead wire fraud. Therefore, A||red has failed to properly plead this predicate
offense

ln addition, the complaint does not plead a claim for money laundering Money
laundering occurs when an individual knowingly engages, or attempts to engage in, a
monetary transaction involving property that is derived from a specified criminal activity,
if the property has a value greater than $10,000.00 and the actions occurred within the
territorial jurisdiction of the United States. 18 U.S.C. § 1957. There are no facts in the
complaint establishing the necessary elements for money laundering The only

transaction that could apply to this predicate offense appears to be Yingling’s claim to

ll

 

\DO°\IQ'\'~/\-I>L»JN'-‘

NNNNNNNNN_o-‘o-d_i-¢i-‘¢-Ii-Ii_oo-»
oo\lo\fll¢l>WN_‘O\o®\lo\U\-l>b)'\)'_‘O

 

 

 

 

A||red that he must pay him $10,000.00 to remove the injunction on his trailer. Even
assuming this payment was derived from a specified criminal activity as defined by
Section 1957, there are no facts alleged in the complaint to establish Yingling, or anyone
else, went on to use that $10,000.00 in a subsequent monetary transaction. The
movement of money from a criminal activity to a subsequent monetary transaction is the
entire crux of money laundering Money laundering cannot occur until the subsequent
financial transaction takes place Here, there are no facts that any subsequent
transaction occurred. As such, this predicate offense is also not properly pled in the
complaint

Finally, the complaint fails to properly third predicate offense for receipt and/or
possession of stolen property in violation of 18 U.S.C. § 2315. (ECF No. 1 at 11 53).
There are four elements of this predicate offense: (1) the defenda'it received or
possessed stolen property; (2) the aggregate value of the property exceeded $5,000; (3)
the defendant knew they were stolen; and, (4) the stolen property crossed state or
federal boundary. 18 U.S.C. § 2315(a); United States v. Bolin, 423 F.2d 834, 835 (9th
Cir. 1970). As a starting point, the complaint does not identify what property was stolen
for purposes of this predicate offense Assuming the “stolen property" A||red alludes to is
the trailer held by Yingling, there are no allegations or claims that the trailer crossed a
state or federal boundary after it was held by Yingling Although there lare some facts
that Yingling may have used the trailer after it was in his possession, there are no facts
or information alleged in the complaint related to where the trailer was ussed, how it was
used. or the like. Therefore, A||red has failed to plead any of the predicate acts identified
in the complaint and there are no set of facts that would permit A||red recovery under this
claim.

A||red argues in his opposition that the complaint properly pleads "5 predicate
acts” of Hobbs Act “extortion.” (ECF No. 19 at 4). lt must be noted that the complaint
only references the word “extortion" one time and this crime is not listed as a predicate

offense for purposes of the civil RlCO claim in the complaint (See ECF No. 1 at 11 53)

12

 

\O°Q\lQ\Ud-PL»JN»-

QQ\lG\LI\-PWN'-‘O\OOQ\IC\U'-I>WN'-‘C

 

 

 

 

(listing predicated offenses as violations of 18 U.S.C. §§ 1343, 1957, and 2315). One
reference to the word “extortion" is not sufficient to proper plead this as a predicate
offense for a civil RlCO claim. See e.g., Bel/ Atlantic Corp. v. Twombly, 550 U.S. 544,
555 (2007) (while the standard under Rule 12(b)(6) does not require detailed factual
allegations, a plaintiff must provide more than mere labels and conclusions.)

Moreover, there are no facts alleged in the complaint that establish any extortion
occurred in this case Pursuant to the Hobbs Act, extortion is denned as “f.he obtaining of
property from another, with his consent, induced by wrongful use of actual or threatened
force, violence or fear. or under color of official right.” 18 U.S.C. § 1951(b)(2); United
States v. Zemek, 634 F.2d 1159, 1173 (9th Cir. 1980). ln order establish a violation of
the Hobbs Act, there must also be proof that interstate commerce was affected in some
way as a result of the extortion. United States v. Lynch, 437 F.3d 902, 908-909 (9th Cir.
2006).

ln his opposition, A||red asserts that the complaint alleges five predicate offenses
of extortion. (ECF No. 19 at 4-6). These “five" offenses are as follows: (1) A||red paid
Yingling $9,000 for the trailer; (2) Yingling later refused to deliver the trailer stating it
could not be moved; (3) Yingling then used the trailer while it was in his possession; (4)
Yingling procured $4,500.00 from A||red for the insurance premium; arid, (5) Yingling
demanded A||red pay him $10,000.00 to pay off the injunction. (ECF No. 19 at 4-6).
None of these acts, as alleged in the complaint, support the elements of extortion.

There are no facts alleged in the complaint that A||red was threatened by any
defendant - in any way - much less by force, attempted force, viole'ice or fear. ln
addition, there are no facts alleged in the complaint that any of the defendants were
acting “under color of official right.” “Color of official right” extortion applies when a public
official receives a payment for his agreement to perform a specihc official act. United
States v. Tucker, 133 F.3d 1208, 1214 (9th Cir. 1998). None of the defendants are

alleged to be public officials nor are there any facts alleging the defendants were

13

 

\OO¢\)G\'J\J>L¢JN'-‘

NNNNNNNNNl-‘l-Iv-i-»i-‘i-¢i_i_i_o_
w\lo\Lh-PWN*_‘O©W\IC\V\¢PWN'_‘O

 

 

working with a public official. As such, the complaint does not properly plead any crimes
of extortion.

As such, P|aintiff has not adequately plead any predicate offense for purposes of
a civil RlCO claim. Therefore, this claim must be dismissed

2. State Law Claims

With the dismissal of the federal civil RlCO claim, the court anls that Allred’s
remaining state law claims should also be dismissed The basic statutory grants of
federal subject-matterjurisdiction are contained in 28 U.S.C. §§ 1331 anc| 1332. Section
1331 provides for “[f]ederal-question" jurisdiction. while Section 1332 for “[d]iversity of
citizenship" jurisdiction. Arbaugh v. Y&H Corp., 546 U.S. 500, 513 (2C06). A plaintiff
properly invokes federal question jurisdiction when they plead a colorable claim “arising
under" the Constitution or laws of the United States. ld., citing Bell v. Hood, 327 U.S.
678, 681-685, (1946). By contrast diversity jurisdiction is established when the plaintiff
presents a claim between parties of diverse citizenship that exceeds the required
jurisdictional amount currently $75,000. See 28 U.S.C. § 1332(a).

|n a case where jurisdiction of the court is based on a federal question, the court
may also assert supplemental jurisdiction over pendent state law claims. 28 U.S.C. §
1367(a). However, when the court dismisses all claims that conferred original jurisdiction
on the court, the court may decline to exercise supplement jurisdiction over the
remaining state law claims, 18 U.S.C. § 1367(c)(3); Cartsbad Technology, lnc. vs. HIF
Bio, lnc., 556 U.S. 635, 639 (2009). Here, the court finds that it should decline to
maintain supplemental jurisdiction over the state law claims. None of the remaining
claims alleged have any bearing on any type of federal law or federal iss.ie. Each claim
is entirely based on state law. As a matter of comity and judicial economy, the state
courts are better situated to address these claims,

Nloreover, the court not have diversity jurisdiction over the state law claims
pursuant to 28 U.S.C. § 1332. ln order to maintain diversity jurisdiction over these

claims, the amount in controversy must exceed $75,000.00. A liberal review of the

14

 

 

 

\coo\lG\l/\¢I>L»JN'_‘

NNNNNNNNNl-‘l-‘l-‘o-‘i-I_o-l_»_¢_¢
m\lO\MJ>wN_O\$°Q\]C\U\-l>wN'-O

 

 

complaint reveals that the amount in controversy does not appear to exceed $75,000.
(ECF No. 1 at 1111 12-50). Rather, it appears the amount in controversy is approximately
$65,000 - at most

As the court has declined to assert supplement jurisdiction and it lacks diversity
jurisdiction, the state law claims must be dismissed As such, the court grants
Defendants’ motion to dismiss in its entirety.

B. Motion to Amend

Federal Rule of Civil Procedure 15(a)(2) instructs that “[t]he court should freely
give leave [to amend a pleading] when justice so requires.” However, the ability to
amend is not without limits. Federal courts balance five factors when considering a
motion to amend: (1) bad faith; (2) undue delay; (3) prejudice to the opposing party; (4)
the futility of the amendment; and (5) whether the plaintiff has previously amended his
complaint Desertrain v. City of Los Angeles, 754 F.3d 1147, 1154 (9th Cir. 2014). The
factors do not weigh equally; as the Ninth Circuit has explained prejudice receives
greatest weight Eminence Capital, LLC v. Aspeon, lnc., 316 F.3d 1048, 1052 (9th Cir.
2003). Defendants bear the burden of establishing prejudice, and absent its presence or
a “strong showing” under the other factors, there is a presumption in favor of permitting
amendment ld. (citing DCD Programs, Ltd. v. Leighton, 833 F.2d 183, 186-87 (9th Cir.
1987)).

When considering prejudice the court may weigh against the movant the
amended pleading’s great alteration of the litigation’s nature and its effect of requiring an
entirely new course of defense Morongo Band of Mission lndians v. F?ose, 893 F.2d
1074, 1079 (9th Cir. 1990). Alone, such alteration is not fatal. ld. ln contrast futility
“alone can justify the denial of a motion for leave to amend." Nunes v. Ashcroft 375
F.3d 805, 809 (9th Cir. 2003). Futi|ity arises when the amendment is legally insufficient
Miller v. Rykoff-Sexon, lnc., 845 F.2d 209, 214 (9th Cir. 1988), or “where the amended
complaint would . . . be subject to dismissal[,]" Steckman v. Hart Brewing, lnc., 143 F.3d

1293. 1298 (ch Cir. 1998).

15

 

\CO°\)C\U\J>WN'-‘

NNNNNNNNNo-\-¢¢-‘i-i-i_o-»»_i_-._¢
QQ\IO'\'J\-§WN\""O\C°°\IO\Lh-PL»JN*_‘O

 

 

A||red has moved to amend his complaint and provided a proposed amended
complaint for the court’s consideration. (ECF No. 27, 27-1). The proposed amended
complaint appears to be virtually identical to the original complaint - with one exception.
A||red proposes to replace two “Doe defendants" by specihcally naming Williams and
Williams-Gonzalez as defendants in the caption and by listing their places of residence
in the body of the complaint (ld. at pp. 2-3; see also ECF 27-1 at 1111 1'1~12). A|l other
factual statements, claims, and requested relief remain the same A||red asserts the
amendment should be granted because the involvement of Williams and Williams-
Gonzalez was not “fully known” when the original complaint was filed (ld. at p. 3). ln
fact A||red goes so far as to claim that the identities of Williams and Williams-Gonzalez
were “unknown at the time of the filing" the complaint (ld.)

The amended complaint makes no substantive changes frorn the original
complaint As a result the proposed complaint does not cure any of the substantive
deficiencies that form the basis for the motion to dismiss filed in relation the original
complaint Therefore, the proposed amended complaint, like the original complaint,
would be dismissed pursuant to Rule 12(b)(6) for the same reasons articulated in this
order. As such, the motion to amend the complaint must be denied because it would be
futile6

C. Motion to Compel

Having found that this case should be dismissed in its entirety, the court finds that
the motion to compel is now moot Therefore, Defendant’s motion to compel is also

denied

 

6 The court rejects Allred’s claims that the identities of Williams and Williams-
Gonzalez were “unknown at the filing" of the complaint Both Williams and Williams-
Gonzalez were specifically named - using their full names in the original complaint (See
ECF No. 1 at 11 17) (naming “Frederick ‘Rick’ Williams"); (ECF No. 1 at 11 35) (naming
“Elizabeth Williams-Gonzalez"). Therefore, Allred’s claim that he did not know the
identities of these individuals when he hled the complaint is simply false and the
argument is not well taken by the court

16

 

\COQ\|O\Ul-ldb)l\)'-‘

NNNNNNNNNi-‘i-‘-ii-i_i-»_»_oo_¢_
oo\lo\LthL»)N'-‘O\oo°\lO\Lh¢PWN'-‘O

il

 

 

lV. CONCLUS|ON
lT lS THEREFORE ORDERED as follows:
1. Defendants’ motion to dismiss (ECF No. 16) is GRANTED;
2. Allred’s motion to amend (ECF No. 27) is DEN|ED; and
3. Defendants’ motion to compel (ECF No. 26) is DEN|ED.
lT lS FURTHER ORDERED that the Clerk shall enter judgment accordingly and

close this case

DATE:.§[Z;LQQM
WM /'

UN|T D S TES MAG| TE JUDGE

17

 

